Stephens, J.
1. Where a bill of lading in an interstate shipment stipulates that' the carrier shall be liable only as a warehouseman for goods not removed within a specified time after arrival at destination, and where the goods are admittedly destroyed by fire after the expiration of the time specified, the burden is on the plaintiff to prove that the defendant was negligent. Central of Georgia Ry. v. Owens, 28 Ga. App. 140 (110 S. E. 339), and cases there cited.
2. Where in 'an interstate shipment the bill of lading provided that “ property not removed by the party entitled to receive it within 48 hours (exclusive of legal holidays) after notice of its arrival has been duly sent or given may be kept . . subject . . to carrier’s responsibility as warehouseman only,” it was error, in a suit by the consignee against the carrier to recover the value of goods ■ destroyed by fire while in the custody of the railroad after the expiration of the time specified, for the court to charge that the carrier’s status as a carrier would not change to that of a warehouseman until after the lapse of a “ reasonable time ” after such notice was given or received. See in this connection Michigan &c. Ry. v. Owen, 256 U. S. 427 (41 Sup. Ct. 554). Judgment reversed.

Jenhins, P. J., concurs.